Citation Nr: 1225191	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-41 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to December 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  [The December 2006 rating decision also continued ratings for various scars and for healed perforation of the left ear drum.  The Veteran's substantive appeal limited his appeal to the matters stated on the preceding page.]  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In February 2011, the claims were reopened and remanded, in part for an adequate VA examination.  In May 2011, the claims were again remanded for an adequate VA examination.  

In February and May 2011 the Board referred to the RO for clarification and appropriate action apparent new claims for increased ratings for scars.  It is unclear from the record (including Virtual VA) whether or not the RO has addressed such matters.  They are once again referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board's May 2011 remand requested that the Veteran be afforded an audiological evaluation to determine the presence, nature, and likely etiology of any current hearing loss and tinnitus.  The remand specifically requested comment on the October 1991 opinion by T.A.Z., M.M., and if hearing loss and tinnitus were determined to be unrelated to service, some discussion of the etiology considered more-likely.  

A May 2011 VA examination report was deemed inadequate because the examiner opined that the Veteran's hearing loss and tinnitus were not solely related to military noise trauma (as that imposed a standard of proof beyond what was required) and did not comment on the opinion by Dr. T.A.Z., and an addendum opinion was sought.  The April 2012 addendum opinion received is also inadequate because (while the opinion offered was no longer qualified by the term solely, and included  comment on the opinion by Dr. T.A.Z., there is still no discussion (as was specifically requested in the Board's remand) of the etiology for the hearing loss and tinnitus considered more likely.  

Because action ordered in the Board's May 2011 remand was not completed, this matter must be remanded, once again, for completion of the development (and readjudication).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  It is also well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  At the time of the prior remand some explanation of the etiology of the disabilities at issue was deemed necessary for a proper adjudication of these matters; there is no reason why that would have changed.  Accordingly, these matters must be remanded again for completion of the development previously sought.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should forward the Veteran's claims file (to include this remand) to the May 2011/April 2012 VA examiner/opinion provider for review and an addendum opinion that supplements those previously provided, responding to the specific request/instruction by the Board in the prior remand. Specifically (as the provider has opined that the Veteran's hearing loss and tinnitus are not likely related to noise trauma in service), the provider should: (a) identify the etiology for such disabilities considered to be more likely and (b) explain the rationale for the opinion offered , with citation to the factual data and medical literature that that support why that is so.  

If the May 2011/April 2012 VA provider is unavailable to provide the addendum sought, the RO should arrange for another audiological evaluation of the Veteran to obtain a medical advisory opinion regarding a nexus between the Veteran's hearing loss and tinnitus and his service/noise trauma therein (as has been specified 

2. The RO should review the file, ensure that all development sought is completed, and then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

